 1                                                                      The Honorable Mary Jo Heston
                                                                        Chapter 13
 2                                                                      Hearing Date: September 3, 2020
                                                                        Hearing Time: 9:00 AM
 3                                                                      Hearing Location: Telephonic
                                                                        Response Due: August 27, 2020
 4

 5

 6
                            UNITED STATES BANKRUPTCY COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT TACOMA

 8
     IN RE:
 9                                                        BK Case No.: 19-42890-MJH

10   SARAH HOOVER,
                                                          Adv No. 20-04002 – MJH
11                   Debtor.

12                                                        Chapter: 13
     SARAH HOOVER,
13
                     Plaintiff,           PRAECIPE TO PLAINTIFF’S COMBINED
14                                        OPPOSITION TO MOTIONS FOR
                 v.
15                                        SUMMARY JUDGMENT BY
     QUALITY LOAN SERVICE CORPORATION DEFENDANTS PHH MORTGAGE
16   OF WASHINGTON, PHH MORTGAGE          CORPORATION, HSBC BANK, AND
     CORPORATION D/B/A PHH MORTGAGE       NEWREZ, LLC, AND IH6 PROPERTY
17   SERVICES, HSBC BANK USA, N.A, AS
     TRUSTEE OF THE FIELDSTONE
18   MORTGAGE INVESTMENT TRUST,
     SERIES 2006-2, NEW REZ, LLC, AND IH6
19   PROPERTY WASHINGTON, L.P. D/B/A
     INVITATION HOMES,
20
                     Defendant.
21

22            COMES NOW Plaintiff Sarah Hoover, through counsel, requesting a Praecipe to correct
23     the citation to referenced in the Plaintiff’s Combined Opposition to Motions for Summary
24     Judgment by Defendants PHH Mortgage Corporation, HSBC Bank, and NewRez, LLC and
25     IH6 Property, Dkt No. 72 at pg 21, ln 1-2.
26

27
     PRAECIPE TO PLAINTIFF’S COMBINED OPPOSITION TO MOTIONS                     HENRY & DEGRAAFF, P.S.
     FOR SUMMARY JUDGMENT BY DEFENDANTS PHH MORTGAGE                               787 MAYNARD AVE S.
     CORPORATION, HSBC BANK, AND NEWREZ, LLC, AND IH6                          SEATTLE, WASHINGTON 98104
     PROPERTY - 1                                                                telephone (206) 330-0595
                                                                                     fax (206) 400-7609
      Case 20-04002-MJH           Doc 80     Filed 01/07/21     Ent. 01/07/21 16:30:31           Pg. 1 of 2
 1
                Incorrect Citation:
 2              Henry Opp. Dec., at ¶ 9, Ex. K - Deposition of Michael Lappano, at pg. 15:2-21.
 3
                Corrected Citation:
 4              Henry Opp. Dec., at ¶ 9, Ex. K1 - Deposition of Michael Lappano, at pg. 14:2-21.

 5              Dated this 7th of January 2021.
 6                                                                        HENRY & DEGRAAFF, P.S.
 7                                                                        /s/ Christina L Henry
 8                                                                        Christina L Henry, WSBA #31273
                                                                          787 Maynard Ave S.
 9                                                                        Seattle, WA 98104
                                                                          T: 206-330-0595/ F: 206-400-7609
10                                                                         chenry@hdm-legal.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
       1
27         Note the corrected Ex. K is attached to the Supplemental Declaration of Christina L Henry, Dkt No. 79.
     PRAECIPE TO PLAINTIFF’S COMBINED OPPOSITION TO MOTIONS                                HENRY & DEGRAAFF, P.S.
     FOR SUMMARY JUDGMENT BY DEFENDANTS PHH MORTGAGE                                          787 MAYNARD AVE S.
     CORPORATION, HSBC BANK, AND NEWREZ, LLC, AND IH6                                     SEATTLE, WASHINGTON 98104
     PROPERTY - 2                                                                           telephone (206) 330-0595
                                                                                                fax (206) 400-7609
      Case 20-04002-MJH                Doc 80       Filed 01/07/21        Ent. 01/07/21 16:30:31            Pg. 2 of 2
